DETAILED ACTION
Applicant’s response of 1/28/2021 have been entered and considered. Upon entering amendment, claims 1-2, 11-14 have been amended, claims 15-18 have been canceled, and claims 19-20 have been newly added.
	Allowable Subject Matter
Claims 1-14, 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Morimoto (JP2014150593A), Fujiwara (JP2018182829A), and Dong (2009/0152953).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “a first DC/DC converter configured to output, to the first electric power supply line, a first output voltage that is derived from conversion of a voltage of the first battery, wherein the first voltage in a normal situation is lower than the second voltage in the normal situation, wherein the first DC/DC converter is configured to switch a load mode between a low-load mode and a high-load mode, the first DC/DC converter is able to operate with high efficiency with the low-load mode, and the first DC/DC converter is able to output a large electric current with the high-load mode, and wherein the battery controller includes: a detector configured to detect a lowering of the second voltage; and a switching processor configured to switch the load mode of the first DC/DC converter to the low-load mode when the lowering of the second voltage is not detected and to the high-load mode when the lowering of . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836